Citation Nr: 9906627	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the right trunk and of the feet, claimed as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

3.  Entitlement to an increased rating for a left knee 
disorder, currently rated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hypertension.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1993 
rating decision by the RO which denied an increase in a 10 
percent rating for a left knee disorder and denied an 
increase in a noncompensable rating for hypertension.  The 
appeal also arises from a May 1994 RO rating decision which 
denied service connection for a skin condition of the right 
trunk and of the feet, claimed as secondary to exposure to 
Agent Orange.  The appeal further arises from a November 1994 
RO rating decision which denied service connection for PTSD.  
These are the only issues properly before the Board at this 
time.  The present Board decision addresses all issues except 
service connection for PTSD, which is the subject of the 
remand which follows the decsion.

In September 1997, the RO denied an increase rating for a 
back disorder.  In a December 1997 statement (on a VA Form 
9), the veteran requested that his service-connected back 
disorder be re-evaluated, and he submitted additional 
evidence on this issue.  The veteran's December 1997 
statement may be a notice of disagreement with the September 
1997 RO decision which denied an increased rating for a back 
disorder.  However, the RO has not issued a statement of the 
case on this issue, and the matter is not otherwise 
procedurally developed for appellate review.  The Board 
refers this issue to the RO for appropriate action.






FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a skin disorder 
of the right trunk and of the feet, claimed as due to Agent 
Orange exposure.

2.  The veteran's left knee disorder, including traumatic 
arthritis and residuals of a meniscectomy, is manifested by 
slight limitation of motion and subjective complaints of 
pain; there is no instability on objective examination.

3.  The veteran's hypertension is manifested by blood 
pressure readings which are predominantly below 160/100; 
however, there is a past history of diastolic readings 
predominantly 100 or more, and he currently requires 
continuous medication to control hypertension.


CONCLUSIONS OF LAW

1.  The claim of service connection for a skin disorder of 
the right trunk and of the feet, claimed as due to Agent 
Orange exposure, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 4.71a, Codes 
5003, 5010, 5257, 5258, 5259, 5260, 5261 (1998).

3.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.104, Code 7101 (1997 and 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from 
March 1968 to January 1970, including a tour of duty in 
Vietnam.  His military occupational specialty was crew chief.  
His service medical records show that he related in May 1969 
that he had a medial meniscectomy of the left knee in 1966 
secondary to a football injury, and that he had additional 
minor injuries in service.  During service, he was treated 
for left knee pain and was diagnosed as having traumatic 
arthritis of the left knee.  In May and June 1969, he was 
treated for a recent rash on the right side of his trunk, 
reportedly due to poison oak exposure, and the diagnosis was 
contact dermatitis.  From December 1969 to January 1970, the 
veteran was admitted to the hospital for a hypertensive work-
up.  Physical examination during that time was negative for a 
skin disorder.  No additional service separation examination 
is on file.

On VA examination in April 1970, the veteran gave a history 
of "jungle rot" and complained of having "trouble" between 
his toes since 1969 in Vietnam.  He stated that he was 
treated with powder and the condition was worse in the 
summer.  Physical examination revealed scaling between the 
toes of each foot.  During the examination, the veteran also 
complained of left knee pain.  The diagnoses were 
questionable dermatophytosis of the toes, and osteochondritis 
lateral femoral condyle of the left knee.

In September 1970, the RO granted service connection for 
osteochondritis of the left knee and assigned a 
noncompensable rating.  The RO denied service connection for 
dermatophytosis of the toes.

VA examination in May 1979 led to a diagnosis of 
osteoarthritis of the left knee.  

In June 1979, the RO increased the veteran's rating for a 
left knee disorder to 10 percent.

VA outpatient records from December 1991 show the veteran had 
plantar dermatitis of the feet.  He was referred to the 
dermatology clinic where he was seen in March 1992.  There he 
complained of having a rash on his feet for several years.  
The diagnosis was dyshidrosis, rule out tinea.

Hand dermatitis was one of the diagnoses at a May 1992 VA 
examination.  Outpatient records show periodic complaints of 
left knee symptoms in 1992 and 1993.

On VA examination in March 1993, the veteran complained of 
left knee pain.  He stated that his left knee occasionally 
gave way or locked up.  He stated that he wore a brace when 
his knee was bothersome and that he took Ibuprofen.  Physical 
examination of the knee showed the presence of a scar to the 
medial side of the left patella.  The scar was pink to white, 
non-depressed and nontender.  The anterior drawer sign was 
negative.  The examiner said there was no abnormal motion of 
the left knees.  Both knees flexed a full 134 degrees and 
extended a full 180 degrees [i.e, to 0 degrees].  There was 
slight patellar crepitation of the left knee.  The diagnosis 
was probable post-traumatic arthritis of the left knee, 
status post shrapnel fragment wound of the left knee.  March 
1993 X-ray studies of the left knee revealed moderate 
degenerative changes of the articular margins of the left 
knee joint.  There were also multiple loose bodies in the 
left knee joint space.

During a March 1993 VA skin examination, the veteran stated 
that since Vietnam he had had a rash on his feet and that his 
skin was otherwise normal.  He stated that his rash was 
treated at the VA with antifungal cream.  Examination of his 
feet revealed a rash consisting of pin head vesicles 
extending along the lateral aspect and medial aspect of both 
feet, worse on the right.  The dorsum of the feet and the 
plantar surfaces were spared.  There was no maceration of the 
web spaces.  The diagnosis was fungus infection of the feet.

A May 1993 MRI study of the left knee revealed that the 
veteran was status post a probable extensive medial 
meniscectomy.  There was evidence of moderately severe 
degeneration and a tear of the residual posterior horn of the 
medial meniscus.  There was a mild strain of the anterior 
cruciate ligament which was otherwise intact.  There were 
multiple ossific loose bodies seen within the posterior 
aspect of the joint capsule.  There was also evidence of an 
entrapped calcific loose body seen positioned between the 
posterior inferior aspect of Hoffa's fat pad and the anterior 
margin of the tibial plateau.  There was a small joint 
effusion associated with a Baker's cyst.  There was evidence 
of a possible mild avascular necrosis involving the lateral 
femoral condyle associated with mild collapse of the chondral 
surface and mild/moderate loss of the overlying articular 
cartilage.  There was moderate diffuse features of 
osteoarthritis, secondary to the mildly collapsed 
osteochondral fracture.

In October 1993, the RO denied an increased rating for a left 
knee disorder.

In November and December 1993, the veteran complained of left 
knee pain and that he had problems walking.  He also 
complained of locking of the knee.  He was diagnosed as 
having osteoarthritis of the left knee.  In November 1993, he 
was treated for dyshidrosis of the feet.

In December 1993, the veteran complained of increased left 
knee pain.  Physical examination of the left knee revealed 
crepitation and tenderness over the popliteal area.  The 
assessment was traumatic osteoarthritis of the left knee with 
intermittent locking.

January and February 1994 physical therapy reports show that 
the veteran complained of left knee pain and locking.  He 
stated that he had difficulty walking.  Physical examination 
revealed that he had a left knee range of motion of 0 to 130 
degrees.  It was also reported that he had crepitus on 
flexion.

In February 1994, the veteran had arthroscopic surgery of his 
left knee at a private hospital due to internal derangement 
of the knee.  He underwent a partial medial meniscectomy, 
partial lateral meniscectomy, and removal of loose body of 
the left knee.  [Based on this knee operation, the RO 
subsequently granted a temporary total convalescent rating 
from February through March 1994.]  An April 1994 physical 
therapy report shows that his range of motion of the left 
knee was 0 to 135 degrees.  Since the surgery, it was 
reported that the knee did not lock and did not swell.  In 
May 1994, his range of motion and strength of the left knee 
was within normal limits.  He reported that the knee had not 
locked since surgery, but he continued to have a buckling 
feeling.

In May 1994, the RO denied service connection for a skin 
condition of the right trunk on a direct basis and as 
secondary to exposure to Agent Orange in service.  The RO 
also denied service connection for a skin condition of the 
feet as secondary to Agent Orange exposure in service.

In December 1994, the veteran reported that during the prior 
week his left knee buckled, causing him to fall and injure 
his back.  He stated that his left knee was not painful.

December 1994 X-ray studies of the left knee showed synovial 
calcification with mild osteoarthritis of the left knee.

Examination of the left knee in January 1995 showed an old 
scar with slightly weaker quadriceps.  There was no pitting 
edema.  Peripheral pulses were palpable and there was no 
joint contractures. 

During VA hospitalization from January to February 1995 
(primarily for back surgery), hypertension was diagnosed; 
blood pressure of 180/100 was reported; and hypertension 
medication was prescribed.  The veteran was transferred to 
another VA hospital where he remained for part of February 
1995 (primarily for treatment of the back condition); 
hypertension was again diagnosed; blood pressure readings 
were as high as 160/100 and 166/100 (although most readings 
were well below these levels); and hypertension medication ws 
continued.  [A number of past historical medical records also 
show some diastolic blood pressure readings of 100 or above.]

On VA skin examination in September 1996, the veteran 
complained of itching and burning on the right side of his 
foot for approximately 20 years.  He stated that he used 
topical antifungals in the past without improvement.  He 
related that his eruptions were worse in the winter.  
Physical examination revealed small erythematous papules on 
the lateral aspect of the right foot.  It was also noted that 
he had hyperkeratoses of the soles and toenails.  The 
diagnosis was dyshidrotic eczema.

During a VA orthopedic examination in September 1996, the 
veteran complained of pain and occasional locking and 
buckling of the left knee.  He stated that he had trouble on 
stairs and wore hinged supports.  Physical examination 
revealed no instability or swelling.  He reported having 
numbness of the anterior and medial side of the knee.  Range 
of motion was -10 to 120 degrees.  The diagnosis was 
osteoarthritis with loose bodies.

At a September 1996 VA hypertension examination, blood 
pressure was 130/90 (sitting, lying down, and standing), and 
the veteran was on hypertension medication (Capoten).  The 
diagnosis was controlled hypertension.  A later outpatient 
record from September 1996 shows blood pressure readings of 
142/90 and 140/90, and the veteran was given another 
hypertension medication prescription.

II.  Analysis

A.  Service Connection for Skin Disorders

The veteran contends that he has a skin disorder of the right 
trunk and of the feet due to exposure to Agent Orange while 
in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
law also provides that a veteran who served in Vietnam, and 
has one of the specified Agent Orange diseases, is presumed 
to have been exposed to certain herbicide agents (e.g., Agent 
Orange), and service incurrence for the specified diseases 
will be presumed based on such exposure to such agents during 
Vietnam service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, No. 97-1831 (U.S. 
Vet.App. Feb. 8, 1999).  Aside from these presumptive 
provisions, service connection may be established by 
satisfactory proof of direct service connection.  McCartt, 
supra. 

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim that is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

With respect to a skin disorder involving the right trunk, 
the service medical records show that he was treated for an 
acute and transitory skin rash on the right side of his 
trunk; this was due to poison oak exposure, and the diagnosis 
was contact dermatitis.  Post-service medical records are 
negative for any skin disorder of the right trunk.  In the 
absence of medical evidence of a present skin disorder of the 
right trunk, his claim must be denied as not well grounded.  
Brammer v. Derwinski, 3 Vet.App. 223 (1992); Caluza, supra. 

With respect to a skin disorder of the feet, the Board notes 
that service medical records show no such condition.  VA 
examination in April 1970 revealed a diagnosis of 
questionable dermatophytosis of the toes.  Service connection 
for dermatophytosis (fungal infection) was denied by the RO 
in September 1970 and that decision is final, although the 
veteran now claims service connection for a skin condition of 
the feet due to Agent Orange exposure.  Post-service medical 
records from the 1990s show that the veteran has been 
diagnosed as having a fungal condition, dyshidrosis, and 
dyshidrotic eczema of the feet.  These conditions are not 
listed among the conditions which are subject to presumptive 
service connection based on Agent Orange exposure.  The only 
skin disorders subject to such presumption are chloracne (or 
other acneform disease with chloracne) and porphyria cutanea 
tarda.  Thus the claim for service connection under the legal 
authority concerning the Agent Orange presumption is not well 
grounded.  Brock v. Brown, 10 Vet.App. 155 (1997).  

Aside from such legal authority, service connection might be 
established if the veteran's current skin condition of the 
feet was otherwise linked to service including reported Agent 
Orange exposure.  However, for a well-grounded claim on this 
basis, there would have to be competent medical evidence 
linking the condition to service.  McCartt, supra.  The 
veteran has submitted no such medical evidence of causality, 
and thus his claim is not well grounded.  The veteran's 
assertion that he has a skin disorder of the feet which is 
due to service, including Agent Orange exposure, is 
insufficient to well-ground his claim of service connection.  
As a layman, he is not competent to offer medical opinions 
regarding diagnosis or causation.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  For these reasons, this claim of service 
connection must be denied as not well grounded.

B.  Increased Rating for a left knee disorder

The veteran's claim for an increase in a 10 percent rating 
for a  left knee disorder is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The left knee disability is currently assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Code 5010.  Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis under Code 
5003.  Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate limitation-
of-motion diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

On March 1993 VA examination, it was reported that the 
veteran had no abnormal motion of the knee.  Extension was 
full and flexion was to 134 degrees.  From January to April 
1994, he had 0 to 135 degrees or 0 to 130 degrees of motion 
of the left knee.  On VA examination in September 1996, his 
range of motion was -10 to 120 degrees.  If the left knee 
disability were strictly rated under either Codes 5260 or 
5261 using any of the above ranges of motion, he would be 
assigned a noncompensable rating.  However, given the 
presence of arthritis of the knee, plus minimal limitation of 
flexion, a 10 percent rating would be proper under Codes 5003 
and 5010.  There is no objective evidence of additional 
limitation of motion due to pain on use, and certainly not to 
the extent required for a higher rating of 20 percent under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  On VA 
examination in September 1996, the veteran reported that he 
wore a hinged support.  However, the Board notes that VA 
physical examination in September 1996 shows that he had no 
instability of the left knee on objective examination.  As 
the veteran is not shown to have even a slight degree of 
recurrent subluxation or lateral instability of the left 
knee, a compensable rating is not warranted under Code 5257.  
38 C.F.R. § 4.31.

VA General Counsel's opinions hold that under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003 and 5257.  The opinion is 
inapplicable in the present case because a compensable rating 
under Code 5257, based on left knee instability, is not 
warranted.  VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

Code 5259 provides for a maximum rating of 10 percent for a 
left knee disability involving symptoms following removal of 
a semilunar cartilage.  As the veteran's left knee disability 
is already rated 10 percent, this code does not support an 
increased rating.  The evidence does not show that the 
veteran currently has a dislocated semilunar cartilage of the 
knee, with frequent episodes of locking, pain, and effusion 
into the joint.  Thus a higher rating of 20 percent is not 
warranted under Code 5258.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a left knee disorder.  Thus the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C.  Increased Rating for Hypertension

The veteran's claim for an increased (compensable) rating for 
hypertension is well grounded, and there is no further VA 
duty to assist him with this claim.  38 U.S.C.A. § 5107(a).

The criteria for rating hypertension changed during the 
pendency of the present appeal.  Either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1990).

Under the old rating criteria in effect prior to January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more; or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent rating requires 
diastolic pressure predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101 (1997).

Under the new rating criteria in effect since January 12, 
1998, a 10 percent rating is assigned when diastolic pressure 
is 100 or more; or when systolic pressure is predominantly 
160 or more; or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Code 7101 (1998).  

The last VA examination in 1996, and most of the other recent 
medical records, show blood pressure readings have mostly 
been well below 160/100.  However, the veteran requires 
continuous medication to control hypertension and there have 
been a number of past blood pressure readings in which 
diastolic pressure has been 100 or more (e.g., 1995 hospital 
records, and earlier records).  Giving the veteran the 
benefit of the doubt (38 U.S.C.A. § 5107(b)), the Board finds 
there is a past history of diastolic blood pressure 
predominantly 100 or more and the need for continuous 
medication to bring blood pressure below this level.  Thus 
the criteria for a 10 percent rating are met, and an 
increased rating to this level is granted.  The evidence 
clearly shows the veteran's hypertension does not meet either 
the old or new criteria for an even higher rating of 20 
percent, and thus a rating greater than 10 percent is not in 
order.


ORDER

Service connection for a skin disorder of the right trunk and 
of the feet, claimed as due to Agent Orange exposure, is 
denied.

An increased rating for a left knee disorder is denied.

An increased rating, to 10 percent, for hypertension is 
granted.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam.  His claim for service 
connection for PTSD is well grounded, and the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1998); Gaines v. West, 11 
Vet.App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Post-service medical records include a number of diagnoses of 
PTSD.  In written statements, the veteran has described 
various events in Vietnam which he considers to be service 
stressors.  The RO has denied the claim for service 
connection for PTSD on the basis that service stressors have 
not been verified.  It is unclear at this point as to whether 
the veteran engaged in combat.  If he did not engage in 
combat, his assertions of service stressors are not 
sufficient to establish that they occurred; rather his 
stressors must be established by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  As 
to the question of whether the veteran engaged in combat, the 
Board notes that a copy of his DD Form 214, received by the 
RO in February 1970, shows he was awarded the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal.  These awards do not establish combat.  
However, filed with education records on the right flap of 
the veteran's claims folder is another copy of DD Form 214, 
received by the RO in June 1974, and, in addition to the 
aforementioned medals, this document lists the award of the 
Air Medal, Bronze Star Medal with Oak Leaf Cluster, Purple 
Heart Medal, and "V-Devise."  In 1993, the National 
Personnel Records Center (NPRC) provided some of the 
veteran's personnel records concerning disciplinary 
proceedings, but DA Form 20 or other documents necessary to 
verify combat status and stressors for PTSD were not 
provided.  The RO should make another effort to obtain the 
veteran's service personnel records, and the RO should have 
the service department resolve the discrepancies, as to 
actual medals awarded, in the different copies of the DD Form 
214.

If the RO finds the veteran did not engage in combat, further 
development is required to verify non-combat stressors.  
Outpatient psychiatric treatment and examinations reports 
from 1992 to 1996 show that the veteran listed a stressor as 
involving running over a girl who was rigged with explosives.  
He also related a stressor which involved seeing a special 
forces unit trapped in a plantation and that the next day he 
found them mutilated.  He also related that he drew fire on 
one occasion as he approached "ambush alley."  He further 
related a stressor which involved accidentally shooting two 
civilians while on convoy.  In July 1997, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
previously the U.S. Army & Joint Services Environmental 
Support Group (ESG), provided some information on the 
veteran's unit, but it also asked the RO to submit additional 
service records of the veteran so that an attempt could be 
made to verify individual stressors.  Following the 
USASCRUR's July 1997 report, the veteran was hospitalized 
from September 1997 to November 1997 and claimed additional 
stressors, and there has been no attempt to verify these 
allegations.  He stated that his PTSD symptoms stemmed from 
patrol boat operations on the Mai Cong river where he was 
constantly vulnerable as a moving target and consequently 
became hypervigilant.  He stated that crossed into Cambodia 
in a secret search and destroy mission where he witnessed one 
of his comrades almost bled to death after being hit by 
gunfire.  He also related a stressor involving a Vietnamese 
assassin who sneaked into his bunker and killed half the 
squad while they were asleep.  An attempt should be made to 
verify these stressors.

The veteran should also be given an opportunity to submit 
ongoing psychiatric medical records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

In view of the foregoing, this issue is REMANDED to the RO 
for the following development:

1.  The RO must obtain, from the NPRC, 
the veteran's complete Army personnel 
records, including his DA Form 20, a list 
of all medals awarded, an authenticated 
copy of DD Form 214, etc.  The RO should 
ask the NPRC to resolve the conflicting 
information, in the different copies of 
the DD Form 214 currently in the claims 
folder, as to various medals awarded.

2.  The RO should then decide whether the 
veteran engaged in combat.  If combat is 
not shown, the RO should submit the 
veteran's service personnel records, all 
statements of stressors, and any other 
relevant information concerning the PTSD 
claim, to the USASCRUR, and that 
organization should be asked to attempt 
verification of the veteran's claimed 
stressors. 

3.  The RO should also have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for any psychiatric disorder 
since 1997. The RO should then contact 
the sources and obtain copies of the 
related medical records, which are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159.

4.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, and then 
the case should then be returned to the 
Board for further appellate 
consideration.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

- 16 -


- 1 -


